DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT
There does not appear to be any issues regarding Double Patenting with 17/09070; 17/079429; 16/901459; 16/648518; 16/788410 or 17/408375 at this time.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2019/054383, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure of Application No. PCT/US2019/054383 does not appear to provide support for “ii) a first surface and a second surface opposed from the first surface; the first and second surfaces separated by a width, wherein the width is greater proximate the first longitudinal axis and lesser remote from the longitudinal axis such that the first segment and the second segment comprise different slopes”. Accordingly, claims 1-10 are not entitled to the benefit of the prior application.
The disclosure of Application No. PCT/US2019/054383 does not appear to provide support for “b) a surgical cutter comprising: i) a first surface and a second surface opposed from the first surface; the first surface and the second surface separated by a shared width and the shared width comprising a least one common bend; ii) a first side connected, at an angle oblique to the longitudinal axis, to a first end of the shaft; iii) a second side parallel to the first side”. Accordingly, claims 11-20 are not entitled to the benefit of the prior application.

The disclosure of the prior-filed application, Application No. 62/809670, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure of the prior-filed application, Application No. 62/809670, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure of Application No. 62/809670 does not appear to provide support for “ii) a first surface and a second surface opposed from the first surface; the first and second surfaces separated by a width, wherein the width is greater proximate the first longitudinal axis and lesser remote from the longitudinal axis such that the first segment and the second segment comprise different slopes”. Accordingly, claims 1-10 are not entitled to the benefit of the prior application.
The disclosure of Application No. 62/809670 does not appear to provide support for “b) a surgical cutter comprising: i) a first surface and a second surface opposed from the first surface; the first surface and the second surface separated by a shared width and the shared width comprising a least one common bend; ii) a first side connected, at an angle oblique to the longitudinal axis, to a first end of the shaft; iii) a second side parallel to the first side”. Accordingly, claims 11-20 are not entitled to the benefit of the prior application.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 (line 9) and claim 3 (line 1) contain typographical errors. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 8 recites the limitation "the longitudinal axis". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 8 recites the limitation "the longitudinal axis". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 14 recites the limitation "the longitudinal axis". It is not clear which “longitudinal axis” is being referred to as there are two (the first and the second) longitudinal axes recited in this claim. 
Claim 1 line 17 recites the limitation "the longitudinal axis". It is not clear which “longitudinal axis” is being referred to as there are two (the first and the second) longitudinal axes recited in this claim. 
Claim 1 lines 13-15 recites the limitation “wherein the width is greater proximate the first longitudinal axis and lesser remote from the longitudinal axis such that the first segment and the second segment comprise different slopes”. A “width” is a measurement from side to side and it is unclear if this limitation is trying to convey a distance of each of the first and second segments from this width or if another feature should be interpreted. Please provide clarification and/or amendment. 
Claim 11 line 9 recites the limitation "the longitudinal axis". There is insufficient antecedent basis for this limitation in the claim.
Claim 13 line 2 recites the limitation "the longitudinal axis". There is insufficient antecedent basis for this limitation in the claim.
Claim 13 lines 1-2 recite “the width greater proximate the first longitudinal axis and lesser remote from the longitudinal axis”. A “width” is a measurement from side to side and it is unclear if this limitation is trying to convey a distance of each of the first and second segments from this width or if another feature should be interpreted. Please provide clarification and/or amendment.
Claim 14 lines 2-3 recites the limitation “the segment with the common bend comprises a greater surface area than the segment without the common bend”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-17, 19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Laboureau (US 5662655).
With respect to claim 1, Laboureau discloses an implant (see fig. 2 below) for bone adapted for interconnection with a device distinct from the implant (e.g. one of the screws 11’); the implant comprising: a) a shaft (the other of 11’) comprising a first end (tip) and a second end (head) opposite the first end; the shaft including a first longitudinal axis therein and extending away from the first end and the second end (see fig. 2 below); and b) a surgical cutter (staple) comprising: i) a first segment (see fig. 2 below) extending away from the first longitudinal axis in a first direction (e.g. left) and a second segment (see fig. 2 below) extending away from the longitudinal axis in a second direction (e.g. right), wherein the first segment and the second segment include a second longitudinal axis (see fig. 2 below); ii) a first surface and a second surface opposed from the first surface (see fig. 2 below); the first and second surfaces separated by a width (see fig. 2 below), wherein the width is greater proximate the first longitudinal axis and lesser remote from the longitudinal axis such that the first segment and the second segment comprise different slopes (see fig. 2 below); iii) a first side connected, at an angle oblique to the longitudinal axis, to a first end of the shaft (see fig. 2 below); iv) a second side parallel to the first side for a length of the first segment (see fig. 2 below); v) a third side extending between the first and second surfaces and first and second sides (see fig. 2 below); vi) a fourth side extending between the first and second surfaces and the first and second sides (see fig. 2 below), wherein the width is enclosed by the first and second surfaces and the first, second, third and fourth sides (see fig. 2 below); and vii) at least one cutting edge(6’ or bevel) incorporated onto the second side and the fourth side (se fig. 2 below); the cutting edge connected to the first surface, the second surface, the second side and fourth side (see fig. 2 below).

    PNG
    media_image1.png
    710
    701
    media_image1.png
    Greyscale

As for claim 2, Laboureau further discloses the implant of claim 1, wherein the cutting edge is adapted to cut in a forward, a clockwise or a counterclockwise direction (see col. 4 lines 18-37).
As for claim 3, Laboureau further discloses the implant of claim 2, wherein the second segment of surgical cutter comprises a bend (see fig. 2 below).

    PNG
    media_image2.png
    614
    973
    media_image2.png
    Greyscale

As for claim 4, Laboureau further discloses the implant of claim 3, wherein the bend comprises a first curve away from the second longitudinal axis and a second curve toward the second longitudinal axis (see fig. 2 above).
As for claim 5, Laboureau further discloses the implant of claim 4, wherein the second segment comprises a greater surface area than the first segment (see fig. 2 above).
As for claim 6, Laboureau further discloses the implant of claim 3, wherein the cutting edge comprises a bevel (see col. 4 lines 18-37).
As for claim 7, Laboureau further discloses the implant of claim 3 comprising a head connected to the second end of the shaft (see fig. 2 above and note that 11’ is a screw with a head).
As for claim 9, Laboureau further discloses the implant of claim 3, wherein the second end of shaft comprises a thread (see fig. 2 above and note that for this limitation, the first end of the shaft is considered the head and the second end of the shaft is the shank/tip).
As for claim 10, Laboureau further discloses the implant of claim 9 comprising surface treatments (e.g. at 20, 20’- see col. 4 lines 45-60).
With respect to claim 11, Laboureau discloses an implant (e.g. staple and screw, see fig. 2 below) for bone adapted for interconnection with a device distinct from the implant (see fig. 2 below); the implant comprising: a) a shaft (e.g. 11’) comprising a first end (e.g. one of shaft or head) and a second end (e.g. the other of shaft or head) opposite the first end (see fig. 2 below); the shaft including a first longitudinal axis (e.g. through 11’); and b) a surgical cutter comprising: i) a first surface and a second surface opposed from the first surface (see fig. 2 below); the first surface and the second surface (see fig. 2 below) separated by a shared width and the shared width comprising a least one common bend (see fig. 2 below); ii) a first side connected, at an angle oblique to the longitudinal axis, to a first end of the shaft (see fig. 2 below and note that because the staple is connected to 11’, all parts of the staple are connected to 11’); iii) a second side parallel to the first side (see fig. 2 below); iv) a third side extending between the first and second sides (see fig. 2, and note that the third side is the back side of the staple); v) a fourth side extending between the first and second sides (see fig. 2 below and note that the fourth side is the front side of the staple); and vi) at least one cutting edge (4’) incorporated onto the second side and the fourth side (e.g. the bevel, see col. 4 lines 18-37).

    PNG
    media_image3.png
    626
    869
    media_image3.png
    Greyscale

As for claim 12, Laboureau further teaches the implant of claim 11, wherein the cutting edge is adapted to cut in a forward, a clockwise or a counterclockwise direction (see col. 4 lines 18-37).
As for claim 13, Laboureau further discloses the implant of claim 12, the width greater proximate the first longitudinal axis and lesser remote from the longitudinal axis, wherein a first segment (e.g. see fig. 2 below) of the surgical cutter is located on a first side (e.g. above and left) of the first longitudinal axis and a second segment (e.g. encompassed by the second side, the of the surgical cutter is located on a second side (e.g. front/anterior) of the first longitudinal axis, thereby creating different slopes for the first and second segments (see fig. 2 below).

    PNG
    media_image4.png
    629
    835
    media_image4.png
    Greyscale

As for claim 14, Laboureau further discloses the implant of claim 13, wherein the first segment and the second segment include a second longitudinal axis (e.g. see fig. 2 below) and the segment with the common bend comprises a greater surface area than the segment without the common bend (see fig. 2 below and fig. 2 above).

    PNG
    media_image5.png
    623
    1061
    media_image5.png
    Greyscale

As for claim 15, Laboureau further discloses the implant of claim 14, wherein the common bend comprises a first curve away from the second longitudinal axis and a second curve toward the second longitudinal axis (see both fig. 2 above).
As for claim 16, Laboureau further discloses the implant of claim 15, wherein the cutting edge comprises a bevel (see col. 4 lines 18-37).
As for claim 17, Laboureau further discloses the implant of claim 16 comprising a head connected to the second end of the shaft (see fig. 2 above and note that 11’ is a screw with a head).
As for claim 19, Laboureau further discloses the implant of claim 16, wherein the second end of shaft comprises a thread (see fig. 2 above and note that for this limitation, the first end of the shaft is considered the head and the second end of the shaft is the shank/tip).
As for claim 20, Laboureau further discloses the implant of claim 16 comprising surface treatments (e.g. at 20, 20’- see col. 4 lines 45-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laboureau (US 5662655), as applied to claims 7 and 17 above, in view of Serhan (US 20060217713).
As for claims 8 and 18, Laboureau does not teach wherein the head is a polyaxial head.
Serhan, also drawn to implants/staples for bone, teaches the use of either a polyaxial or a monoaxial bone screw as both are alternate equivalent types of fastening elements that perform the same function of attaching a staple body to bone (see para. 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Laboureau wherein the head is a polyaxial head, in view of Serhan, in order to provide an alternate equivalent type of fastening element that performs the same function of attaching a staple body to bone.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gotfried (US 20160184099) in view of McKinley (US 20100280622) in further view of O’Neil (US 20140172103).
With respect to claims 21-24, Gotfried teaches an implant (wedged implant 20, see fig. 1a below) for bone adapted for interconnection with a device distinct from the implant; the implant (20) comprising: a) a surgical cutting wedge (20) comprising: i) a first planar surface (30) and a second planar surface (32) (see fig. 1a below); ii) an interconnected combination of a first side, a second side and a third side (see fig. 1a below); the interconnected combination of the first, second and third sides extending between and connected to the first and second planar surfaces (see fig. 1a below), wherein: the first side comprises a first end of greater height than an opposed second end of first side (see fig. 1a below); and the second side comprises a first end of greater height than an opposed second end of second side (see fig. 1a below) and a channel (see fig. 1a below).


    PNG
    media_image6.png
    511
    860
    media_image6.png
    Greyscale

Gotfried does not teach iii) a cutting edge connected to the first and second planar surfaces and the second ends of the first and second sides such that the cutting edge is adapted to cut in perpendicular, clockwise and counterclockwise directions relative to a shaft; and iv) a channel, positioned proximate to the cutting edge, extending through the surgical cutting wedge; and b) a first end of a shaft connected to the first side of the surgical cutting wedge; comprising a head connected to the second end of the shaft; wherein the head is a polyaxial head; and wherein the second end of shaft comprises a thread.
McKinley, also drawn to implants, teaches a cutting edge (flutes 24 on nose 26) connected to the first and second surfaces and the second ends of the first and second sides such that the cutting edge is adapted to cut in perpendicular, clockwise and counterclockwise directions relative to a shaft (see fig. 1 and para. 34); and iv) a channel (e.g. 28), positioned proximate to the cutting edge, extending through the surgical cutting wedge (see para. 32-34) in order to allow the implant to broach through bony vertebral tissue and promote better bony fusion (see para. 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gotfried such that a cutting edge connected to the first and second planar surfaces and the second ends of the first and second sides such that the cutting edge is adapted to cut in perpendicular, clockwise and counterclockwise directions relative to a shaft; and iv) a channel, positioned proximate to the cutting edge, extending through the surgical cutting wedge is included, in view of McKinley, in order to allow the implant to broach through bony vertebral tissue and promote better bony fusion.
O’Neill, also drawn to implants, teaches b) a first end of a shaft (85) connected to a first side of the surgical cutting wedge (see fig. 8a); comprising a head (89) connected to the second end of the shaft (see fig. 8a); wherein the head is a polyaxial head (see fig. 8a); and wherein the second end of shaft comprises a thread (see fig. 8a and note that in the limitation 85 is considered the shaft, the first end is 89 and the second end is 87) in order to provide a polyaxial joint that will allow polyaxial movement with an inserter assembly (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gotfried such that b) a first end of a shaft connected to the first side of the surgical cutting wedge; comprising a head connected to the second end of the shaft; wherein the head is a polyaxial head; and wherein the second end of shaft comprises a thread, in view of O’Neill, in order to provide a polyaxial joint that will allow polyaxial movement with an inserter assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent 4913144 (fig. 1-4); US Patent 5395372 (fig. 2); US PUB 20110144694 (see fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773